DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 07/19/2021.   The amendments of claims 1, 3-4, 6, 8,11,14, 18-20  are acknowledged.  Claims 21-23 are newly added claims. Claims 11-18 has previously  been withdrawn.  Therefore,  Claims 1-10,19-20, and 21 and 23  are pending and have been considered below.

Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection which has been necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
5.	Claims 1-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. (USP 2017/0341772) in view of Daizic (USP 10,202,204) in view of Peck et al. (USP 9,164,505) in view of  Snyder Jr. et al. (USP 6,043,758).
As Per Claim 1 , Reis et al. ( Reis) teaches,  an automated take-off system for an aircraft (via FCC 501 being coupled with FADEC 502, Fig.4), the system comprising: an automated braking system of the aircraft, (an automatic brake system ("Auto-Brake")) the braking system configured to cause the aircraft to stop ([0019], [0035], [0077], Fg.4);  a processing circuit ( via FCC 501, and FADEC 502, Fig.4) configured to :  determine whether an aircraft failure event has occurred, wherein the aircraft failure event is configured as an engine failure event or a non- engine failure event, (via  Abstract, [0004], [0021], [0027-0029], [0031], [0034-0035], ref. Claim 1);
 determine whether to abort the takeoff or continue the takeoff in response to determining that the speed of the aircraft is less than the VR speed and that the aircraft failure event has occurred; and cause the automated braking system to stop the aircraft  ([0019], [0021], [0027-0032],[0035], [0041-[0075], [0076-0087] ), Figs. 4-6, also see 1-3B), ref. Claim 1, 2). 

However, Reis does not explicitly teach, determining that the speed of the aircraft is less than the VR speed.
In a related field of Art , Daidzic teaches,  total runway safety system (TRSS) 101, wherein, determining that the speed of the aircraft is less than the VR speed. ( via TRSS 101 being capable of calculating VR in takeoff and landing , col.10, lines 1-15).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reis  and Daidzic  before him before effective filing date, to modify the systems of Reis to include the aircraft  monitoring  teachings (TRSS 101) of Daidzic and configure with the system of Reis  in order to   achieve  the TRSS  to  calculate VR speed and compare aircraft speed with VR speed in making takeoff abort or  takeoff continue decision.  Motivation to combine the two teachings is, to  monitor VR speed and  aid pilot  flight takeoff  decision based on VR speed  (i.e., an added safety feature to enhance safety of the aircraft and passenger , minimize aircraft crash).
However, Reis  in view of Daidzic does not explicitly teach, wherein the processing circuit is configured to determine both the engine failure event and the non-engine failure event.
 	In a related field of Art, Peck et al. ( Peck) teaches, automatic rejected takeoff system, wherein, wherein the processing circuit is configured to determine both the engine failure event and the non-engine failure event, ( via control block 24 being coupled with sensors and warning system 30, detecting engine failure, abnormal acceleration of the aircraft, tire failure, aircraft structural damage,  predictive windshield warning flight path obstruction and the like , col.2, lines 20-44. Also see col.2, line 30-col.3, line 46), Figs. 1-4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reis  and Daidzic  and Peck  before him before effective filing date, to modify the systems of Reis to include the aircraft teachings (ARTO system ) of Peck
and configure with the system of Reis  in order to detect both engine failure event  and non-engine failure event. Motivation to combine the two teachings is, to able to detect both engine and non-engine failure event and take necessary measure to avoid aircraft crash (i.e., an added safety feature to enhance safety of the aircraft and passenger , minimize aircraft crash).
However, Reis  in view of Daidzic  and Peck does not explicitly teach, wherein the non-engine failure event is configured as an incorrect aircraft configuration or a faulty indicator.
In a related field of Art, Snyder Jr. et al. ( Snyder) teaches, terrain warning system , wherein, wherein the non-engine failure event is configured as an incorrect aircraft configuration or a faulty indicator.( via system providing alerts  of  improper aircraft configuration, col.4, line 30-51).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reis  and Daidzic  and Peck  and Snyder  before him before effective filing date, to modify the systems of Reis to include the aircraft teachings (terrain warning  system ) of Snyder and configure with the system of Reis  in order to  receive alerts of 
As per Claim 2, Reis as modified by Daidzic, Peck and Snyder  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck and Snyder teaches, wherein the processing circuit ( via FCC 501, and FADEC 502, Fig.4) is configured to: determine whether the aircraft comprises the automated braking system (an automatic brake system ("Auto-Brake")); and cause the braking system to stop the aircraft in response to determining to abort the takeoff and in response to determining that the aircraft comprises the automated braking system ([0019], [0035], [0077][0081][0086], Fg.4). 
As per Claim 3, Reis as modified by Daidzic, Peck and Snyder  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck and Snyder teaches, wherein the processing circuit is configured to determine whether to abort the takeoff or continue the takeoff based on the speed of the aircraft and a remaining runway length by ( Reis : [0045]): determining a stopping distance of the aircraft based on at least the speed of the aircraft;  (Reis:[0019], [0021], [0027-0032],[0035], [0041-[0075], [0076-0087] ), Figs. 4-6, also see 1-3B), ref. Claim 1, 2); determining the remaining runway length; comparing the stopping distance to the remaining runway length; determining to continue the takeoff in response to determining, based on the comparison, that the stopping distance is greater than the remaining runway length; and determining to abort the takeoff in response to determining, based on a comparison, that the stopping ( Daizic : col.12, lines 18-21, col.21line 65-col.22, line 2), Fig.1A).
  
As per Claim 4, Reis as modified by Daidzic, Peck and Snyder  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck and Snyder teaches,   wherein the processing circuit is configured to: determine whether the speed of the aircraft is less than a  V1 speed; and determine to abort the takeoff in response to determining that the speed of the aircraft is less than the V1 speed and that the aircraft failure event has occurred.  ( Reis : [0041-0075], [0082-0087]).

As per Claim 5, Reis as modified by Daidzic, Peck and Snyder  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck and Snyder teaches, wherein the processing circuit is configured to: receive input from a pilot and input from one or more avionics systems of the aircraft; and determine the VR speed based on the input from the pilot and the input from the one or more avionics system of the aircraft.  (Reis:  ([0008][0020],[0036],[00443-0044],[0078]).

As per Claim 6, Reis as modified by Daidzic, Peck and Snyder  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck and Snyder teaches, wherein  an input from  a pilot and  an input from one or more avionics systems comprises a runway length, an aircraft weight, ( Reis :[0087]) and weather conditions. (Daidzic : atmospheric, environmental and weather data 173 and weather forecast computer system 174,, col.8, lines 50-67), Fig.1A).   

As per Claim 7, Reis as modified by Daidzic, Peck and Snyder  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck and Snyder teaches, wherein the processing circuit is configured to cause the automated braking system to stop the aircraft by causing thrusters of the aircraft to be reversed and aircraft brakes to be applied.  ( (Reis : [0019], [0035], [0077][0081][0086], Fg.4).

As per Claim 8, Reis as modified by Daidzic, Peck and Snyder  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck and Snyder teaches, wherein the system further comprises an audio system configured to play audible instructions to a  pilot, ( Reis : [0080]);  wherein the instructions comprise an audio message indicating that the pilot should abort the takeoff and another audio message indicating that the pilot should continue the takeoff ( Daidzic :via  visual  and /or audio output  devices 188, Col.8, lines 50-67, col.10, line 55-65 ;  “ STOP-STOP” or  “GO-GO”col.10, lines 55-61). 

Claim 9 is being rejected using the same rationale as claim 8.


 
As per Claim 10, Reis as modified by Daidzic, Peck and Snyder  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck and Snyder teaches, wherein the system further comprises a lighting system configured to illuminate a first color or a second color indicating to the pilot whether to continue takeoff or abort takeoff; and wherein the processing circuit is configured to: cause the lighting system to illuminate the first color in response to determining to abort the takeoff; cause the lighting system to illuminate the second color in response to determining to continue the takeoff. ( Daizic : Col.14, lines 15-20), Fig.1A).

Claim 19  is being rejected using the same rationale as claim 1.
Claim 20  is being rejected using the same rationale as claim 8.

6.	Claims 21 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. (USP 2017/0341772) in view of Daizic (USP 10,202,204) in view of Peck et al. (USP 9,164,505) in view of  Snyder Jr. et al. (USP 6,043,758) in view of  Thomas (USP 2017/0096235).

As per Claim 21, Reis as modified by Daidzic, Peck and Snyder  teaches the limitation of Claim 1. However, Reis   in view of Daidzic, Peck and Snyder teaches, wherein the non-engine failure event comprises tire failure ( Peck : col.2, lines 30-43).
However, Reis   in view of Daidzic, Peck and Snyder does not  explicitly teach, landing gear failure, or bird strike detection.  
([0018], Figs. 1-6). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Reis  and Daidzic  and Peck  and Snyder and Thomas  before him before effective filing date, to modify the systems of Reis to include the aircraft teachings (t system ) of  Thomas and configure with the system of Reis  in order to  receive alerts of landing gear failure. Motivation to combine the two teachings is, to able to get flight safety  alert (i.e., an added safety feature to enhance safety of the aircraft and passenger , minimize aircraft crash).
Claim 23  is being rejected using the same rationale as claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663